   Case: 1:20-cv-00838 Document #: 64 Filed: 06/15/21 Page 1 of 11 PageID #:553




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                           )
  SERVICE CORPORATION                      )
  INTERNATIONAL,                           )
                                           )
           Plaintiff,                          No. 20 C 838
                                           )
                                           )
           v.                                  Judge Virginia M. Kendall
                                           )
                                           )
  STERICYCLE, INC.,
                                           )
           Defendant.                      )
                                           )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Service Corporation International (“SCI”) alleges that Defendant

Stericycle, Inc. (“Stericycle”) entered into fixed-price contracts with its subsidiaries

to provide medical waste disposal services. SCI alleges Stericycle raised its prices in

violation of those contracts.   SCI brings 39 causes of action against Stericycle:

(1) breach of contract under Illinois law (Count I); (2) unjust enrichment under

Illinois law (Count II); (3) violation of various state consumer protection laws (Counts

III–XXXIX).

      Before the Court is Defendant’s Motion to Dismiss the Complaint for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). (Dkt. 57). Defendant’s

Motion to Dismiss is granted without prejudice.




                                      Page 1 of 11
      Case: 1:20-cv-00838 Document #: 64 Filed: 06/15/21 Page 2 of 11 PageID #:554




                                     BACKGROUND

        The following factual allegations are taken from SCI’s Complaint and are

assumed true for the purposes of this motion. W. Bend Mut. Ins. Co. v. Schumacher,

844 F.3d 670, 675 (7th Cir. 2016).

 I.     The Parties

        Medical waste which may be exposed to blood and bodily fluids or is capable of

causing an infectious disease is subject to special disposal procedures and is highly

regulated by both state and federal authorities. (Dkt. 1-1 ¶¶ 24, 30). Stericycle is a

medical waste disposal company which serves both large-quantity businesses, such

as hospitals, and small-quantity businesses, such as individual doctor’s offices. (Dkt.

1-1 ¶¶ 4, 26). Small-quantity businesses are particularly important to Stericycle’s

business because they generate comparatively higher profit margins and account for

97% of Stericycle’s customers and the majority of Stericycle’s revenue. (Dkt. 1-1

¶¶ 27–28). Stericycle is incorporated in Delaware with its principal place of business

and corporate offices in Lake Forest, Illinois. (Dkt. 1-1 ¶¶ 11, 23).

        SCI is a Texas corporation with its principal place of business in Harris

County, Texas which operates funeral homes throughout the United States. (Dkt. 1-

1 ¶ 13).      Between 2006 and 2010, SCI acquired Alderwoods Group, LLC

(“Alderwoods”), Keystone America, Inc. (“Keystone”), and Stewart Enterprises

(“Stewart”), along with all the subsidiaries of each organization (collectively, “the

subsidiaries”). (Dkt. 1-1 ¶¶ 14–22). SCI alleges it was also assigned the claims of




                                      Page 2 of 11
      Case: 1:20-cv-00838 Document #: 64 Filed: 06/15/21 Page 3 of 11 PageID #:555




Alderwoods, Keystone, Stewart, and the subsidiaries. (Dkt. ¶¶ 62–65). All of the

subsidiaries were designated small-quantity businesses by Stericycle. (Dkt. 1-1 ¶ 5).

II.     Steri-Safe Fee Structure

        One of the services Stericycle offered small-quantity customers was the “Steri-

Safe” service, a fixed-fee based service whereby the small-quantity customer paid a

monthly subscription fee in exchange for ongoing medical waste disposal from

Stericycle as laid out in the “Steri-Safe Service Agreement.” (Dkt. 1-1 ¶¶ 28–29). The

Steri-Safe Service Agreement includes terms and conditions which, according to SCI,

were often provided in “illegible” copies with “reduced font size.” (Dkt. 1-1 ¶¶ 30).

The terms and conditions provides:

        Stericycle reserves the right to adjust the contract price to account for
        operational changes it implements to comply with documented changes
        in the law, to cover increases in the cost of fuel, insurance, residue
        disposal, or to otherwise address cost escalation.

(Dkt. 1-1 ¶ 32).

        Stericycle systemically increased the Steri-Safe fixed fee by 18% every six to

twelve months, a practice known as the Automated Price Increase (“API”). (Dkt. 1-1

¶¶ 4, 37, 44). The API was not based on any increased operational costs incurred by

Stericycle and was applied by default. (Dkt. ¶¶ 42, 45, 48). Stericycle targeted the

subsidiaries and small-quantity customers for the API because it deemed them

comparatively less sophisticated, outfitted with smaller legal and accounting

departments, and less able to dispute the justification for the price increases. (Dkt.

1-1 ¶¶ 39, 43). When customers called Stericycle to complain about price increases,

its customer complaints and retention departments (located in Illinois) provided false

                                      Page 3 of 11
   Case: 1:20-cv-00838 Document #: 64 Filed: 06/15/21 Page 4 of 11 PageID #:556




justifications or used other tactics to convince customers to accept the increases or

pay as much of them as possible. (Dkt. 1-1 ¶¶ 50–54).

      SCI cites a class-action settlement in this district pertaining to Stericycle’s API

practice. (Dkt. 1-1 ¶ 60–61). SCI states Stericycle represented in that litigation the

subsidiaries were members of the class that contracted with and were overcharged

by Stericycle between March 2003 and October 2017. (Dkt. 1-1 ¶ 70). Prior to the

class settlement in 2017, SCI did not know that the subsidiaries had been

overcharged by Stericycle. (Dkt. 1-1 ¶¶ 80–81). The subsidiaries opted out of the

class settlement. (Dkt. 1-1 ¶ 73). SCI now brings this action alleging breach of

contract, unjust enrichment, and violations of 37 state consumer protection laws.

(Dkt. 1-1 ¶¶ 93–246).

                                LEGAL STANDARD

      To survive a motion to dismiss under Rule 12(b)(6), the complaint “must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks omitted).    A claim is facially plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. The Court accepts the complaint’s factual

allegations as true and draws all permissible inferences in Plaintiff’s favor.

Schumacher, 844 F.3d at 675 (quoting Iqbal, 556 U.S. at 678). The Court is “not

bound to accept as true a legal conclusion couched as a factual allegation.” Olson v.

Champaign Cty., 784 F.3d 1093, 1099 (7th Cir. 2015) (quoting Bell Atl. Corp. v.



                                      Page 4 of 11
   Case: 1:20-cv-00838 Document #: 64 Filed: 06/15/21 Page 5 of 11 PageID #:557




Twombly, 550 U.S. 544, 555 (2007)). The Seventh Circuit interprets this plausibility

standard to mean that the plaintiff must “give enough details about the subject-

matter of the case to present a story that holds together.” Vanzant v. Hill’s Pet

Nutrition, Inc., 934 F.3d 730, 736 (7th Cir. 2019) (quoting Swanson v. Citibank, N.A.,

614 F.3d 400, 404 (7th Cir. 2010)).          Evaluating whether a plaintiff’s claim is

sufficiently plausible to survive a motion to dismiss is “a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Schumacher, 844 F.3d 676 (quoting McCauley v. City of Chicago, 671 F.3d 611, 616

(7th Cir. 2011); Iqbal, 556 U.S. at 678)).

      In addition, Federal Rule of Civil Procedure 9(b) requires all allegations of

fraud to be “state[d] with particularity,” although “malice, intent, knowledge, and

other conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b).

This heightened pleading requirement protects against the “great harm to the

reputation of a business firm or other enterprise a fraud claim can do.” Borsellino v.

Goldman Sachs Group, Inc., 477 F.3d 502, 507 (7th Cir. 2007). Rule 9(b) requires

that the plaintiff state “the identity of the person who made the misrepresentation,

the time, place and content of the misrepresentation, and the method by which the

misrepresentation was communicated to the plaintiff.” Windy City Metal Fabricators

& Supply, Inc. v. CIT Tech. Fin. Svc’s, Inc., 536 F.3d 663, 668 (7th Cir. 2008). In

other words, the plaintiff must allege the “who, what, when, where, and how” of the

alleged fraud. Menzies v. Seyfarth Shaw LLP, 943 F.3d 328, 338 (7th Cir. 2019)

(quoting Vanzant v. Hill’s Pet Nutrition, Inc., 934 F.3d 730, 738 (7th Cir. 2019));



                                      Page 5 of 11
        Case: 1:20-cv-00838 Document #: 64 Filed: 06/15/21 Page 6 of 11 PageID #:558




     Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 569 (7th Cir. 2012) (quoting Windy

     City, 536 F.3d at 668). Each instance of fraud must be alleged with “precision and

     some measure of substantiation.” Menzies, 943 F. 3d at 338 (quoting U.S. ex rel.

     Presser v. Acacia Mental Health Clinic, LLC, 836 F.3d 770, 776 (7th Cir. 2016)).

                                        DISCUSSION

I.         Breach of Contract (Count I)

           “Under Illinois law, a plaintiff looking to state a colorable breach of contract

     claim must allege four elements: (1) the existence of a valid and enforceable contract;

     (2) substantial performance by the plaintiff; (3) a breach by the defendant; and

     (4) resultant damages.” Sevugan v. Direct Energy Servs., LLC, 931 F.3d 610, 614 (7th

     Cir. 2019) (internal quotation marks omitted). SCI must plead so that Stericycle has

     “fair notice of what the claim is and the grounds upon which it rests.” Bissessur v.

     Indiana Univ. Bd. of Trustees, 581 F.3d 599, 603 (7th Cir. 2009) (internal quotation

     marks omitted). For breach of contract claims under Illinois law, fair notice includes

     information about the existence of a contract between Stericycle and the subsidiaries,

     such as when the contracts were entered into and when they were operational.

     Bissessur, 581 F.3d at 603; see also, e.g., Montgomery v. Scialla, No. 15-CV-10840,

     2017 WL 3720178, at *5 (N.D. Ill. Aug. 29, 2017); Loup Logistics Co. v. Windstar, Inc.,

     No. 17 C 9045, 2018 WL 5619454, at *2 (N.D. Ill. Oct. 30, 2018) (where multiple

     contracts are at issue, plaintiff must specify which were breached).

           SCI may not look to Stericycle’s prior class action settlement as evidence of

     contracts with the subsidiaries. The settlement agreement provides:



                                          Page 6 of 11
   Case: 1:20-cv-00838 Document #: 64 Filed: 06/15/21 Page 7 of 11 PageID #:559




      In no even shall this Agreement, any of its provisions or any
      negotiations, statements or court proceedings relating to its provisions
      in any way be construed as, offered as, received as, used as, or deemed
      to be evidence of any kind in the Actions, any other action, or in any
      judicial, administrative, regulatory or other proceeding except in a
      proceeding to enforce this Agreement or the rights of the Parties or their
      counsel.

(Dkt. 61 at 8); Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir.

2013) (the Court may take judicial notice of documents referred to in the complaint).

In an all-but-identical prior suit, this Court determined “[t]he plain language of this

agreement prevents the use of the agreement or any related statements or court

proceedings as evidence in other actions.” Service Corp. Int’l v. Stericycle, Inc., No.

19 C 1960, 2020 WL 43017, at *6 (N.D. Ill. Jan. 4, 2020); Cannon v. Burge, 752 F.3d

1079, 1091 (7th Cir. 2014) (interpreting an unambiguous settlement agreement from

its plain language).

      Absent the class settlement, upon which SCI cannot rely, SCI does not

adequately allege the subsidiaries entered into agreements with Stericycle. SCI

alleges that, because Stericycle provided waste disposal services and the subsidiaries

provided payment, the parties must have contracted “at least once during the 2003

to 2017 time period.” (Dkt. 1-1 ¶¶ 66–71, 101). These alleged contracts were in effect

between 2003 and 2013. (Dkt. 1-1 ¶ 67). Pleading that each of 169 subsidiaries

entered into a contract with Stericycle at least once at some point within a 14-year

timeframe is insufficient to put Stericycle on notice of when the contracts were

entered into, their effective period, and which of the contracts were purportedly

breached.



                                     Page 7 of 11
         Case: 1:20-cv-00838 Document #: 64 Filed: 06/15/21 Page 8 of 11 PageID #:560




             SCI’s claim for breach of contract (Count I) is dismissed.

II.          Unjust Enrichment (Count II)

             SCI pleads in the alternative, in the absence of a contract between Stericycle

      and the subsidiaries, a claim for unjust enrichment. (Dkt. 1-1 ¶¶ 106–10); see Cohen

      v. Am. Sec. Ins. Co., 735 F.3d 610, 615 (7th Cir. 2013) (applying Illinois law). “To

      state an unjust enrichment claim under Illinois law, [the] ‘plaintiff must allege that

      the defendant has unjustly retained a benefit to the plaintiff’s detriment, and that

      defendant’s retention of the benefit violates the fundamental principles of justice,

      equity, and good conscience.’” Mission Measurement Corp. v. Blackbaud, Inc., 287 F.

      Supp. 3d 691, 724 (N.D. Ill. 2017) (quoting HPI Health Care v. Mt. Vernon Hosp., 131

      Ill.2d 145, 160 (Ill. 1989)).

             SCI fails to allege that any benefit (in this case, payment) Stericycle received

      was unjust or improper. SCI pleads the subsidiaries paid Stericycle in exchange for

      rendered medical waste disposal services. (Dkt. 1-1 ¶ 68). SCI’s assertion that these

      payments were “excess[ive]” or “inflated” are conclusory and unsupported by any

      factual basis. (Dkt. 1-1 ¶ 108). For example, SCI does not allege facts suggesting the

      value of the services rendered by Stericycle was less than the value of the payments.

      Merely because the APIs were untethered from Stericycle’s costs does not speak to

      whether the total fees imposed by Stericycle exceeded the value of the services

      provided. Indeed, as pled, the only basis for these payments’ impropriety is their

      alleged violation of the terms of the Steri-Safe Service Agreement, the same

      allegation undergirding SCI’s deficient breach of contract claim. See Horist v. Sudler



                                            Page 8 of 11
          Case: 1:20-cv-00838 Document #: 64 Filed: 06/15/21 Page 9 of 11 PageID #:561




       & Co., 941 F.3d 274, 281 (7th Cir. 2019) (“[U]njust enrichment will stand or fall with

       the related claim.”).

             Because SCI failed to adequately plead any payments to Stericycle were unjust

       or improper, SCI’s cause of action for unjust enrichment (Count II) is dismissed.

III.         State Consumer Fraud Claims (Counts III–XXXIX)

             Stericycle moves to dismiss SCI’s causes of action under thirty-seven state

       consumer fraud statutes (Counts III–XXXIX).          (Dkt. 58 at 13–24).    Instead of

       responding to the substance of Stericycle’s arguments, SCI elected, “in an effort to

       streamline this case, . . . [to] focus[] on the breach of contract and unjust enrichment

       claims.” (Dkt. 60 at 5). The American system is adversarial, and time is a precious

       and limited resource to the courts. When presented with a plausible reason to dismiss

       a complaint, the judge will not shoulder the plaintiff’s burden to try and discover

       grounds to preserve a complaint. Alioto v. Town of Lisbon, 651 F.3d 715, 721 (7th

       Cir. 2011) (citing Kirksey v. R.J. Reynolds Tobacco Co., 168 F.3d 1039, 1041 (7th Cir.

       1999) (analogizing a dismissal of a “nonresponsive response brief” to default

       judgment)). “Failure to respond to an argument [on motion to dismiss] . . . results in

       waiver.” Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010) (affirming

       district court’s dismissal of complaint where plaintiff failed to respond to movant’s

       specific arguments); Alioto, 651 F.3d at 721 (“[A] litigant effectively abandons the

       litigation by not responding to alleged deficiencies in a motion to dismiss.”). For this

       reason alone, SCI’s causes of action under the various state consumer fraud statutes

       (Counts III–XXXIX) are dismissed.



                                             Page 9 of 11
    Case: 1:20-cv-00838 Document #: 64 Filed: 06/15/21 Page 10 of 11 PageID #:562




        SCI’s consumer fraud claims also fail on substantive grounds. Like common

law fraud, these state consumer fraud statutes invoke the heightened pleading

standard of Rule 9(b). 1         SCI “must state with particularity the circumstances

constituting fraud or mistake” or, colloquially, the “who, what, when, where, and how”




1 Pirelli Armstrong Tire Corp. Retiree Medical Benefits Trust v. Walgreen Co., 631 F.3d 436, 441 (7th
Cir. 2011) (ICFA); Reid v. Unilever U.S., Inc., 964 F. Supp. 2d 893, 916 (N.D. Ill. 2013) (citing Sam v.
Beaird, 685 So.2d 742, 744 (Ala. Civ. App. 1996)) (Alabama); Porto v. Allstate Property and Casulaty
Ins. Co., No. 4:17CV00440 JLH, 2017 WL 4640432, at *4 (E.D. Ark. Oct. 16, 2017) (citing Universal
Coop., Inc. v. AA Flying Serv., Inc., 710 F.3d 790, 795 (8th Cir. 2013)) (Arkansas); Kearns v. Ford Motor
Co., 567 F.3d 1120, 1125 (9th Cir. 2009) (California); Stephenson v. Hartford Life and Annuity Ins. Co.,
No. 02 C 3917, 2003 WL 22232968, at *5 (N.D. Ill. Sept. 26, 2003) (Colorado); ARMOUR Capital Mgmt.
LP v. SS&C Techs., Inc., No. 3:17-cv-00790 (JAM), 2018 WL 1368908, at *7 (D. Conn. Mar. 16, 2018)
(Connecticut); Lewis v. Mercedes-Benz USA, LLC, 19-CIV-81220-RAR, 2012 WL 1216897, at *29 (S.D.
Fla. Mar. 30, 2021) (Florida); Conti v. Am. Honda Motor Co., Inc., CV 19-02160-CJC(GJSx), 2019 WL
10371067, at *5–6 (C.D. Cal. Oct. 17, 2019) (Georgia); Tuttle v. Treasure Valley Marine, Inc., No. 1:15-
cv-00314-BLW, 2016 WL 3198230, at *2 (D. Idaho Jun. 8, 2016) (Idaho); Outzen v. Kapsch Trafficcom
USA, Inc., No. 120-cv-01286-TWP-MJD, 2012 WL 914021, at *10–12 (S.D. Ind. Mar. 10, 2021)
(Indiana); Demaria v. Nissan N. Am., Inc., No. 15 C 3321, 2016 WL 374145, at *10 n. 2 (N.D. Ill. Feb.
1, 2016) (Kansas); Johnson v. Int’l Labs., LLC, No. 7:19-cv-0004-GFVT, 2019 WL 1877289, at *3 (E.D.
Ky. Apr. 26, 2019) (Kentucky); J&L Family, L.L.C. v. BHP Billiton Petroleum Props. (N.A.), L.P., No.
16-1193, 2018 WL 1462108, at *5 (W.D. La. 2018) (Louisiana); Howes v. SN Serv. Corp., No. CCB-20-
670, 2021 WL 878354, at *6 (D. Md. Mar. 9, 2021) (Maryland); Rick v. Profit Mgmt. Assocs., Inc., 241
F Supp. 3d 215, 225 (D. Mass. 2017) (Massachusetts); Friend v. FGF Brands (USA) Inc., No. 18 CV
7644, 2019 WL 2482728, at *2 (N.D. Ill. Jun. 12, 2019) (Michigan); Friend, No. 18 CV 7644, 2019 WL
2482728, at *2 (Minnesota); Young v. Bristol-Myers Squibb Co., NO. 4:16-CV-00108-DMB-JMV, 2017
WL 706320, at *15–16 (N.D. Miss. Feb. 22, 2017) (Mississippi); Friend, No. 18 CV 7644, 2019 WL
2482728, at *2 (Missouri); PNC Bank, Nat. Ass’n v. Wilson, No. CV-14-80-BU-DWM-JCL, 2015 WL
3887602, at *7 (D. Mont. Jun. 23, 2015) (Montana); Free Green Can, LLC v. Green Recycling Enters.,
LLC, No. 10-cv-5764, 2011 WL 2470463, at *6 (N.D. Ill. Jun. 20, 2011) (Nebraska); Toromanova v.
First Am. Tr. Serv. Solutions LLC, No. 2:18-cv-01482-APG-VCF, 2019 WL 2996906, at *3–4 (D. Nev.
Jul. 9, 2019) (Nevada); Friend, No. 18 CV 7644, 2019 WL 2482728, at *2 (New Jersey); DeFrank v.
Samsung Electronics Am., Inc., Civ. No. 19-21401 (KM) (JBC), 2020 WL 6269277, at *6 (D.N.J. Oct.
26, 2020) (New Mexico); Friend, No. 18 CV 7644, 2019 WL 2482728, at *2 (New York); Tasz, Inc. v.
Indus. Thermo Polymers, Ltd., 80 F. Supp. 3d 671, 680, 685 (W.D.N.C. 2015) (North Carolina); Conti,
CV 19-02160-CJC(GJSx), 2019 WL 10371067, at *5–6 (Ohio); Parrish v. Bank, No. CIV-15-0913-HE,
2016 WL 3906814, at *2 – 3 (W.D. Okla. 2016) (Oklahoma); Martell v. General Motors LLC, 492 F.
Supp. 3d 1131, 1145–46 (D. Or. 2020) (Oregon); Taggart v. Wells Fargo Home Mortg., Inc., 563 Fed.
Appx. 889, 891–92 (3d Cir. 2014) (Pennsylvania); Flores v. FCA US LLC, No. 20-10972, 2021 WL
1122216, at *16 (E.D. Mich. Mar. 24, 2021) (South Carolina); Bridgestone Am.’s, Inc. v. Int’l Business
Machs. Co., 172 F. Supp. 3d 1007, 1019 (M.D. Tenn. 2016) (Tennessee); Gonzalez v. State Farm Lloyds,
326 F. Supp. 3d 346, 350 (S.D. Tex. 2017) (Texas); Murphy v. Capella Educ. Co., 589 Fed. Appx. 646,
656–57 (4th Cir. 2014) (Virginia); Friend, No. 18 CV 7644, 2019 WL 2482728, at *2 (Washington);
Johnson v. Ford Motor Co., No. 3:13-6529, 2015 WL 7571841, at *17–18 (S.D.W. Va. 2015) (West
Virginia); Miles v. Am. Honda Motor Co., Inc., No. 17 C 4423, 2017 WL 4742193, at *3 (N.D. Ill. Oct.
19, 2017) (Wisconsin).

                                            Page 10 of 11
   Case: 1:20-cv-00838 Document #: 64 Filed: 06/15/21 Page 11 of 11 PageID #:563




of the fraud.   Menzies, 943 F.3d at 338.      The Complaint falls far short of this

heightened pleading standard.       SCI alleges a laundry list of non-specific but

purportedly fraudulent conduct as to “each and every subsidiary.” (Dkt. 1-1 ¶¶ 2–3,

8, 32, 50, 53, 69, 78).    Broadly, the conduct of which SCI complains includes

incorporating extra-contractual APIs, taking efforts to obfuscate the terms of the

contract, and lying to subsidiaries when questioned about the APIs. (Dkt. 1-1 ¶ 78).

Notably absent from SCI’s pleading is any single, specific fraudulent act or

communication directed at any one of the 169 subsidiaries, each of which is a separate

corporation. Nor does SCI allege when any of this activity took place, other than at

some point within their generalized fourteen-year timeframe.          (Dkt. 1-1 ¶ 101).

Stericycle properly observes that the absence of any specific allegations impedes their

ability to evaluate whether any of SCI’s causes of action are time-barred. (Dkt. 58 at

17 n. 3).

       SCI’s state consumer fraud claims (Counts III–XXXIX) are dismissed.

                                   CONCLUSION

       For the foregoing reasons, Stericycle’s Motion to Dismiss (Dkt. 57) is granted

without prejudice. The Court grants SCI leave to amend its complaint consistent

with this Opinion, if possible, within 21 days of the filing of this Opinion.




                                         ____________________________________
                                         Virginia M. Kendall
                                         United States District Judge
Date: June 15, 2021



                                      Page 11 of 11
